COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Richard Andert Robins v. Commission for Lawyer Discipline
                            d/b/a Texas Bar a/k/a State Bar of Texas

Appellate case number:      01-19-00011-CV

Trial court case number:    2018-46488

Trial court:                61st District Court of Harris County

      Appellant, Richard Andert Robins, has filed three letter notices of the Texas
Supreme Court’s emergency orders, which we construe as motions to extend time to file a
motion for rehearing. Appellant’s motions are DISMISSED AS MOOT.
       On August 17, 2020, appellant filed a motion to extend time to file a motion for
rehearing. Appellant’s motion is DENIED.
       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually    Acting for the Court

Date: __September 3, 2020____________________